Citation Nr: 1213145	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for deviated septum.

2.  Entitlement to service connection for right lower extremity radiculopathy.

3.  Entitlement to service connection for left lower extremity radiculopathy.

4.  Entitlement to service connection for scar residuals of the face and head.

5.  Entitlement to service connection for chronic headaches.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for residuals of neck injury.

8.  Entitlement to service connection for residuals of low back injury.

9.  Entitlement to service connection for right hip disorder.

10.  Entitlement to service connection for left hip disorder.

11.  Entitlement to service connection for right upper extremity radiculopathy.

12.  Entitlement to service connection for left upper extremity radiculopathy.

13.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sinusitis.

14.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected deviated septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  A December 2008 rating decision denied a reopening of the sinusitis claim and denied all of the other claims except the obstructive sleep apnea claim.  An October 2009 rating decision denied the obstructive sleep apnea claim.  The Veteran timely perfected separate appeals of those determinations.

The Veteran testified at a Board hearing via video conference in November 2011  before the undersigned Veterans Law Judge, with the Veteran sitting at the RO and the undersigned sitting at the Board's Central Offices in Washington, DC.  The Veteran also testified at a local RO hearing before a decision review officer in June 2009.  Transcripts of the testimony of both hearings are of record and have been reviewed.  The Veteran submitted additional evidence for which he waived initial RO review and consideration.  See 38 C.F.R. § 20.1304 (2011).

The claims of service connection and application to reopen a claim of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's deviated septum manifests with partial blockage of one nostril.


CONCLUSION OF LAW

The requirements for a compensable evaluation for deviated septum are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.31, 4.7, 4.97, Diagnostic Code (DC) 6502 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  In this case, the Veteran was provided with a letter in September 2008 that contained all of the notification required by 38 C.F.R. § 3.159.  The letter was provided to the Veteran prior to the initial adjudication of his claim and included notification regarding the assignment of disability ratings, what evidence the Veteran should submit and what evidence VA would obtain.  The Board concludes that the duty to notify has been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Hence, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative has asserted a failure to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, a May 2005 Board decision granted service connection for post-operative deviated septum due to trauma.  The May 2005 rating decision that executed the Board decision assigned an initial noncompensable rating, effective in October 2002.  VA received the Veteran's claim for an increased rating in July 2008.  He complains of increased symptoms due to his nasal disorder.

The May 2005 rating decision reflects the RO assigned the Veteran's rating under DC 6502.  That code provides for a 10 percent rating where there is 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

The October 2008 fee-basis VA examination report reflects the Veteran reported he took Loratadine 10 mg daily and used nasal spray twice a day.  He reported further that the medications helped him breathe at night.  The Veteran reported his deviated septum interfered with his breathing through his nose, caused hoarseness, sinusitis, and headaches once a week.  The Veteran also reported crusting.  Physical examination revealed the absence of nasal polyps.  There were permanent hypertrophy of turbinates and 50-percent obstruction of the right nostril.  The examiner noted there was no obstruction of the left nostril.  The diagnosis was nasal deformity and deviated septum.

In light of the objective findings on clinical examination that there was a 50-percent obstruction of the nasal passage solely on the right side, the Veteran's deviated nasal septum more nearly approximates the assigned noncompensable rating as of the October 2008 examination.  38 C.F.R. §§ 4.7, 4.97, DC 6502.

The Veteran submitted additional medical records in November 2011 under a waiver of initial RO review and consideration.  These records note the Veteran's treatment, including cauterization for nasal bleeding, and other symptoms.  The records cover a period between 2009 and 2011.  The Board notes that the consistent diagnosis is mildly deviated septum without masses.  An August 2009 entry does note partial nasal obstruction but not to the extent of at least 50 percent on both sides.  An October 2011 entry notes the Veteran's nose was normal and healing well.  The additional medical evidence shows the Veteran's deviated nasal septum continued to more nearly approximate the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, DC 6502.  

The Veteran has testified that one side of his nose is "always clogged" and he is competent to describe his symptoms.  However, to the extent he is claiming that one nasal passage is always obstructed or that both passages are 50 percent obstructed, he is not credible.  Numerous work-ups have recorded his complaints and have described partial obstruction or normal findings but have not included objective findings of complete obstruction of one nasal passage or 50 percent obstruction of both passages.  The Veteran's testimony and contentions are therefore afforded less probative weight than the clinical findings.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds the severity of the Veteran's service-connected deviated nasal septum is fully contemplated by the rating criteria.  The criteria match the symptoms identified and there is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for deviated septum is denied.


REMAND

Several of the Veteran's medical records note diagnoses of allergic rhinitis.  The findings at the October 2008 VA fee-basis examination included allergic rhinitis.  Service treatment records dated in October 1962 note an assessment of chronic rhinitis.  The physical examination for entry into active service noted a history of headaches, for which the Veteran reported aspirin gave relief.  The headaches were not considered disabling.  Service treatment records also note the Veteran's report of a several-year history of headaches, and the Veteran has asserted he experienced constant headaches after nose trauma in grenade training.  The RO denied the Veteran's rhinitis and headaches claims without benefit of a VA examination.  In light of the evidence in the service treatment records, private medical records, and the Veteran's testimony, the Board finds a VA examination(s) is indicated.

The September 2009 VA respiratory examination report reflects the examiner opined the Veteran's obstructive sleep apnea was not causally related to the Veteran's service-connected deviated septum.  The examiner did not, however, opine whether the deviated septum aggravated the obstructive sleep apnea.  Thus, clarification of the examiner's opinion is needed.

The September 2009 VA examination report reflects that the Veteran was awarded disability benefits by the Social Security Administration and received medical disability retirement from the Texas Employment Commission.  The claims file does not reflect documentation of any efforts to determine if any related records are extant.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for headaches, rhinitis, and obstructive sleep apnea, since January 2010.  Information regarding his medical retirement from the Texas Employment Commission should also be requested.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AOJ should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After the above is complete the AOJ will schedule examinations of the Veteran by an appropriate physician examiner to determine if there is at least a 50-percent probability that the Veteran's headaches and/or his allergic rhinitis are causally related to his active service.  The claims file and copy of this remand must be provided to the examiner for review as part of the examination.

As concerns the Veteran's claim of entitlement to service connection for headaches, the examiner is asked to determine whether the pre-existing headaches noted on service entry increased in severity during active service beyond their natural progress.  If so, the examiner is asked to specify the permanent, measurable increase in severity of headaches that occurred in service.

If the examiner opines the Veteran's pre-existing headaches did not increase in severity during service, the examiner is asked to opine whether headaches increased in severity beyond their natural progress due to the service-connected deviated nasal septum.  If so, the examiner is asked to specify the permanent, measurable increase in severity of headaches are attributable to the service-connected deviated nasal septum.

For the examiner who conducts the allergic rhinitis examination: please opine whether there is at least a 50-percent probability that the Veteran's currently diagnosed allergic or vasomotor rhinitis is connected to the assessments of chronic rhinitis noted in the service treatment records in March 1962.  If the answer is, No, is there at least a 50-percent probability that the Veteran's allergic rhinitis is causally related to the Veteran's service-connected residuals of the post-operative deviated septum.

The examiners are asked to provide a full explanation and rationale for the opinions rendered.

4.  After the above is completed, send the claims file to the examiner who conducted the September 2009 VA respiratory examination.  Ask the examiner to please opine whether the residuals of the post-operative deviated septum aggravates, that is, chronically worsens, the Veteran's obstructive sleep apnea.  If so, the examiner is asked to specify the permanent, measurable increase in severity of the obstructive sleep apnea that is attributable to the service-connected deviated nasal septum.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.
 
No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


